                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN


                                   )
CENOBIA PEREZ,                     )
                                   )
                 Plaintiff,        )    Civil. No. 2017-59
                                   )
                 v.                )
                                   )
KMART CORPORATION D/B/A KMART,     )
                                   )
                 Defendant.        )
                                   )


Appearances:

Ryan W. Greene
St. Thomas, U.S.V.I.
     For Cenobia Perez,

Richard F. Farrelly
Law Offices of Birch DeJongh & Hindels PLLC
St. Thomas, U.S.V.I.
     For Kmart Corporation.



                                ORDER

GÓMEZ, J.

    The Court has been informed that Sears Holdings Corporation

(“Sears”) has filed a voluntary petition under Chapter 11 of the

Bankruptcy Code. Pursuant to 11 U.S.C. § 362, Sears’s bankruptcy

petition automatically stays all judicial proceedings against

Sears and its debtor affiliates. Kmart Corporation is listed as
Perez v. Kmart Corp.
Civ. No. 2017-59
Order
Page 2


a debtor affiliate in Sears’s Chapter 11 petition. See ECF No.

27 Ex. A at 5.

      The premises considered, it is hereby

      ORDERED that the Clerk of the Court shall designate this

action as a suspense matter; it is further

      ORDERED that this matter shall be removed from the active

trial docket; it is further

      ORDERED that this matter shall be included in the Civil

Suspense Docket; it is further

      ORDERED that on November 1, 2019, and on the 1st day of

every month thereafter, the parties shall apprise the Court of

the status of the bankruptcy proceedings; it is further

      ORDERED that the case be restored to the trial docket when

the action is in a status so that it may proceed to final

disposition; and it is further

      ORDERED that this order shall not prejudice the rights of

the parties to this litigation.



                                    S\
                                         Curtis V. Gómez
                                         District Judge
